Name: Commission Regulation (EEC) No 48/82 of 11 January 1982 amending for the second time Regulation (EEC) No 1932/81 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: food technology;  economic policy;  processed agricultural produce;  foodstuff
 Date Published: nan

 12. 1 . 82 Official Journal of the European Communities No L 7/5 COMMISSION REGULATION (EEC) No 48/82 of 11 January 1982 amending for the second time Regulation (EEC) No 1932/81 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1932/81 is hereby amended as follows : 1 . Article 1 0 is replaced by the following : 'Article 10 1 . From the start of : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 12 (3) thereof, Whereas, pursuant to the provisions of Article 10 of Commission Regulation (EEC) No 1932/81 (2), as amended by Regulation (EEC) No 2814/81 (3), a processing security is to be provided for concentrated butter within 30 days following the final day for submission of tenders under the particular invitation to tender concerned and before undertaking manufac ­ ture of the said concentrated butter ; whereas Article 11 of the same Regulation requires aid for concen ­ trated butter to be paid only within a period of 60 days after provision of proof that the total quantity of concentrated butter to which the tender related has been manufactured ; whereas, accordingly, if the concentrated butter was not manufactured, the aid would not be paid nor would the processing security be released ; whereas , in order to avoid the cumulative effect of these two consequences, the provisions concerning provision of the processing security should be adapted ; whereas it should further be stated that the aid may be paid in proportion to the quantities of butter or concentrated butter for which the necessary proof is furnished ; whereas that provision must apply, on application by those concerned, to quantities employed before the entry into force of this Regula ­ tion ; Whereas a substantive error in the French text of Regulation (EEC) No 1932/81 should be corrected at the same time ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the period set by its chairman, (a) the manufacture referred to in the first indent of Article 2 ( 1 ) (b) as regards concentrated butter and ; (b) the processing referred to in Article 2 ( 1 ) (a) as regards butter, and until the end of processing thereof into the products listed in Article 4 of Regulation (EEC) No 262/79 , the products concerned shall be subject to customs control or to an administra ­ tive control offering equivalent guarantees. 2 . The provisions of Article 2 (2) of Regulation (EEC) No 1687/76 shall apply to the control referred to in paragraph 1 . Furthermore, as regards concentrated butter, the provisions of Articles 2 (3), 6 (2) and (3), 7, 8 , 10 , 11 and 14 of the same Regu ­ lation and of Article 22 (3) of Regulation (EEC) No 262/79 shall apply . The particulars to be entered in sections 104 and 106 of the control copy shall be those specified in Annex II . 3 . The Member State on whose territory the operations referred to in Article 2 ( 1 ) take place shall carry out the inspections provided for in Article 21 of Regulation (EEC) No 262/79 and shall make sure that the fat content of the butter is not lower than that stated in the tender, where neces ­ sary by requiring the successful tenderer to furnish proof thereof.' 2 . Article 1 1 is replaced by the following : Article 11 1 . The aid referred to in Article 1 shall be paid to the successful tenderer or the agent acting on his behalf only after proof has been furnished : (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 191 , 14 . 7 . 1981 , p . 6 . (3 OJ No L 276, 30 . 9 . 1981 , p . 21 . No L 7/6 Official Journal of the European Communities 12. 1 . 82 (a) in the case of butter : 3 . The proofs referred to in paragraph 1 , the application for aid and the documents referred to in Article 2 ( 1 ) and Article 5 (3) shall be sent through official channels to the department or agency within the meaning of Article 4 of Regulation (EEC) No 729/70 responsible for payment of the aid .' 3 . In Article 12 ( 1 ) (c), the expression 'within the period prescribed' is replaced by the expression 'within the period laid down in the third subpara ­ graph of Article 11 ( 1 ).' 4 . In the French text of Article 12 (3) the expression 'du reglement (CEE) No 262/79 .' is replaced by the expression 'du reglement (CEE) No 262/79 sont d'application .'. Article 2  that it satisfies the conditions referred to in Article 1 (2) (a), and  that it has been processed into products referred to in Article 2 ( 1 ) (a) ; (b) in the case of concentrated butter :  that it has been manufactured pursuant to the first indent of Article 2 ( 1 ) (b), and  that the processing security referred to in Article 7 (2) has been lodged in accordance with the rules set out in Article 6 (2) and (3) concerning the lodging of the tendering security. The provisions of Article 12 of Regulation (EEC) No 1687/76 concerning provision of proof that the control requirements have been complied with shall apply. The proof referred to in the above subparagraphs shall be provided within 1 8 months calculated from the closing date for submission of the tenders in question . 2. The aid shall be paid within 60 days from the date on which the proof referred to in the first subparagraph of paragraph 1 at (a) or (b), as the case may be, has been furnished to the department or agency referred to in paragraph 3 , and in propor ­ tion to the quantities in respect of which such proof is furnished . However, an application for payment of aid may be made only once per month . In cases of force majeure or where an administra ­ tive enquiry has been initiated concerning entitle ­ ment to the aid, payment shall be made only after entitlement to the aid has been established. On application by those concerned, the amended text of the first subparagraph of Article 1 1 (2) of Regulation (EEC) No 1932/81 in respect of payment of aid in proportion to the quantities for which the required proof has been furnished, shall apply to butter and concentrated butter employed under Regulation (EEC) No 1932/81 before the entry into force of this Regula ­ tion . In such cases, the processing security shall be released immediately in proportion to the quantities for which aid is not paid, after deduction of an amount equal to the tendering security which shall remain forfeit for the quantity in question . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1982. For the Commission Poul DALSAGER Member of the Commission